Citation Nr: 1031577	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been submitted to reopen the previously denied 
claim of service connection for bilateral hearing loss.

The issue of Clear and Unmistakable Error (CUE) has been 
raised by the record in a statement dated in April 2010, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal with regard to whether new and material evidence has 
been submitted to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further action 
is required.


REMAND

In October 1967, the RO denied service connection for bilateral 
hearing loss, finding that the Veteran had a pre-existing hearing 
disability that was not aggravated by service.   It was noted at 
that time that the service medical records shows a diagnosis of 
bilateral otosclerosis.  While the January 2008 rating action 
indicated that the previous decision denied service connection 
for bilateral otosclerosis, now claimed as hearing loss, the 
record indicates that the disability at issue at the time of the 
October 1967 rating action and currently is bilateral hearing 
loss and the Board has characterized the issue on appeal 
accordingly.  

The Board notes that in a statement dated in April 2010, the 
Veteran's representative contends that the Veteran has received 
medical treatment for his bilateral hearing loss at the Memphis 
VA Medical Center (VAMC) within the past three to four years.  
The claims file contains VA treatment records dated from December 
2002 to August 2007.  In August 2007, the VA audiologist noted 
that the Veteran was referred for an ears, throat, and nose 
consultation for conductive hearing loss.  However, there is no 
evidence of record with regard to findings of the ear, nose, and 
throat consultation.  Because VA treatment records relevant to 
the issue here on appeal have not been obtained and associated 
with the Veteran's claims file, the Board finds that VA has not 
met its obligation to assist this Veteran in obtaining evidence.  
Consequently, a remand is necessary to obtain VA treatment 
records pursuant to 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records from August 
2007 to present from the Memphis VAMC, 
including any ear, nose, and throat 
consultations.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.  If a negative 
response is obtained, it should be 
associated with the claims folder.

2.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


